XFormity Technologies, Inc. 707 Skokie Blvd. Suite 555 Northbrook, Illinois 60062 (847) 564-7524 March 13, 2009 Ms. Kathleen Collins, Accounting Branch Chief Mr. Patrick Gilmore, Staff Accountant Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: XFormity Technologies, Inc. Form 10-K/A filed September 29, 2009 File No. 000-23391 Dear Ms. Collins and Mr. Gilmore: On behalf of XFormity Technologies, Inc. (the “Company”), I am writing to respond to the comments set forth in your letter dated February 24, 2009 with respect to the above referenced filing (the “Filing”). For yourconvenience we have repeated each of your comments in this letter.The Company’s responses are provided as supplemental information as set forth below each comment paragraph and a revised Form10-K/A2 for your approval. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation Operating Results Excluding Non-cash Share Based Compensation and Interest Charges Applicable to the Beneficial Conversion Feature in the Convertible Debentures 1. We note your use of non-GAAP measures that excludes share-based compensation and interest charges related to the beneficial conversion feature in your convertible debentures.Tell us how you considered Question 8 of Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures to include the following disclosures: · the manner in which management uses the non-GAAP measure to conduct or evaluate its business; The Company does not use any non-GAAP measures to conduct or evaluate its business but evaluates its results on a basis with comparable periods.The financial statements accurately reflect the effects of non-cash compensation charges and the amortization of the beneficial conversion features of the debentures.The Company believed that the non-cash compensation charges and amortization of the beneficial conversion feature in the debentures were material in comparison to the prior period and the additional table was included in the MD&A to elucidate to the reader the material impact of those non-cash features. However, the Company understands that the use of this table is considered non-GAAP accounting and thus, will eliminate this table in its amended filing and will not include these non-GAAP measures in its future filings. · the economic substance behind management's decision to use such a measure; The Company will exclude the original table that is considered non-GAAP accounting, and the economic substance behind management’s decision to use such a measure was explained in the Company’s response above. · the material limitations associated with use of the non-GAAP financial measure as compared to the use of the most directly comparable GAAP financial measure; The Company will exclude the original table that is considered non-GAAP accounting, and the material limitations associated with use of the non-GAAP financial measures as compared to the use of the most directly comparable GAAP measures was explained in the Company’s response above. · the manner in which management compensates for these limitations when using the non-GAAP financial measure; and · the substantive reasons why management believes the non-GAAP financial measure provides useful information to investors. The Company will exclude the original table that is considered non-GAAP accounting and as explained in its response above, and may only use the information provided within the excluded table for its internal use. In this regard, we believe you should provide additional disclosures to comply with Item 10(e)(1)(i)(C) and (D) of Regulation S-K and Question 8 of the related FAQ to demonstrate the usefulness of your non-GAAPfinancial measures, especially since these measures appear to be used to evaluate performance.Tell us you intend to comply with the guidance referred to above. Since the Company does not use any non-GAAP accounting measures and we are excluding the original table from our amended filing, and the financial statements as presented in its original and amended filings properly reflect GAAP accounting as reported by our independent auditor, no further disclosures should be required. We will continue to use only GAAP accounting in our financial reporting to our investors. 2. We note your use of the term “pro forma” to describe your non-GAAP measure that excludes share-based compensation and interest charges related to the beneficial conversion feature in your convertible \ debentures (i.e. pro forma net loss).Please note that it is not appropriate for you to use this term in your since you have not used that term as contemplated in Regulation S-X.It appears such disclosures s hould be referred to as “non-GAAP” and not “pro forma.”Pro forma has a different meaning as defined by generally accepted accounting principles and SEC rules that is significantly different than your presentation.Refer to footnote 12 to the Final Rules for the Conditions for Use of Non-GAAP Financial Measure. The
